DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 10-12, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Boudec et al. US 6044075 in view of Roy et al. US 20150207727.

Regarding claim 10, A computing device (an apparatus, Figure 7) comprising: a processing device (microprocessor, element 14); and a non-transitory computer-readable medium encoded with instructions, when executed by the processing device, cause the processing device to perform the operations of: generating, based on network data obtained from a database, an initial network model comprising nodes representing components of a network and edges representing connections between components of the network (considering all possible routes between two of the network's nodes under the condition that the entire network is available, i.e. that all links in the network are available to form part of the route between the two nodes, a calculation is made of the optimum route for one of the additive attributes, the route with the least delay between the two nodes can be calculated. The route resulting from this calculation is now stored as the first member of a set of optimum routes, column 8, lines 19-30, 40-43); applying a transformation to the initial network model to combine similar nodes and edges of the initial network model and reduce a number of nodes and edges of the initial network model (creating a set of routes for use in assigning the optimum route for a communication network consists of one or more links, each link connecting one node in the network to one other node, each optimum route in the set is that route offering the best possible value of an additive attribute of the network, such as number of nodes, the calculation of the optimum route involves finding the best route with respect to the value of the additive attribute for a model or representation of the network containing only those links in the network having at least a particular value of the restrictive attribute, the network model is then further reduced to one having only links with a more limiting value of the restrictive attribute, and the optimum route for this network model is calculated, Abstract, column 4, lines 13-19, 28-30); generating, based on the transformed network model, a shortest path network model comprising edges corresponding to a shortest path determination between a plurality of nodes of the transformed network model (deriving the optimum routes between a first node and other nodes in a communications system, starting from a model of the whole system and a list of the internodal links available in the system, this link list having the links ranked in order of decreasing severity of a limitation imposed by a characteristic of the link on its use, applying to the model of the system a so-called Spanning Tree Algorithm for finding the shortest spanning tree in terms of an additive route characteristic between said first node and each of said other nodes in the system and storing resulting routes if they are either strictly better than or not comparable to all previously stored routes, and discarding any previously stored routes which are strictly worse than said resulting routes, column 5, lines 60-66, column 6, lines 1-10); simulating, based on the shortest path network model, the simulation comprising altering a characteristic of an edge of the shortest path network model based on a routing scheme of a communication link of the network corresponding to the edge; and obtaining an operating characteristic of the network (finding the optimum route repeatedly for successively smaller models of the network, each network model having been reduced with respect to the previous one by removal from it of the next link on the link list, the model must be such as to enable simulations of changes to the network to be made, e.g. the removal of a link from the network to be simulated, and subsequent calculation of the properties which the network would have in this changed form, column 5, lines 9-19, deriving the optimum routes between a first node and other nodes in a communications system, starting from a model of the whole system and a list of the internodal links available in the system, this link list having the links ranked in order of decreasing severity of a limitation imposed by a characteristic of the link on its use, applying to the model of the system a so-called Spanning Tree Algorithm for finding the shortest spanning tree in terms of an additive route characteristic between said first node and each of said other nodes in the system, column 5, lines 60-66, column 6, lines 1-10).
Le Boudec does not explicit disclose simulating a failure scenario of the network.  Roy et al. discloses a network topology modeling and analysis component may perform an analysis of the generated network topology model according to the input information (e.g., cost information, capacity information, and usage information) and may be performed according to an Open Shortest Path First (OSPF) protocol model, the analysis may determine, for each route, an extreme-case failure condition, also referred to herein as an extreme-case break, for the respective route, according to an objective function and a failure condition or break for a given route is a failure elsewhere on the network infrastructure defined by the network topology model, para. 0023, claim 32.  At the time of the filing of the invention it would have been obvious to modify Le Boudec to include Roy’s failure simulation of a network model.  One of ordinary skill in the art would be motivated to do so to predict network behavior given the many possible failure scenarios and to plan for sufficient redundancy and capacity on the various routes between networks to support a level of reliability that such entities typically require, para. 0005.
Regarding claim 11, The computing device of claim 10, wherein the operating characteristic of the network is associated with a node of the shortest path network model, the node corresponding to a particular component of the network (the nodes are access points of ATM networks, finding the optimum route repeatedly for successively smaller models of the network, each network model having been reduced with respect to the previous one by removal from it of the next link on the link list, the model must be such as to enable simulations of changes to the network to be made, and subsequent calculation of the properties which the network would have in this changed form, column 5, lines 9-19, deriving the optimum routes between a first node and other nodes in a communications system, starting from a model of the whole system and a list of the internodal links available in the system, this link list having the links ranked in order of decreasing severity of a limitation imposed by a characteristic of the link on its use, applying to the model of the system a so-called Spanning Tree Algorithm for finding the shortest spanning tree in terms of an additive route characteristic between said first node and each of said other nodes in the system, column 5, lines 60-66, column 6, lines 1-10, each optimum route in the set is that route offering the best possible value of an additive attribute of the network, such as number of nodes, the calculation of the optimum route involves finding the best route with respect to the value of the additive attribute for a model or representation of the network containing only those links in the network having at least a particular value of the restrictive attribute, the network model is then further reduced to one having only links with a more limiting value of the restrictive attribute, and the optimum route for this network model is calculated, Abstract, column 4, lines 13-19, 28-30).
Regarding claim 12, The computing device of claim 11, wherein the instructions further cause the processing device to perform the operation of: generating, based on the obtained operating characteristic of the node of the shortest path network model, a configuration instruction for altering a configuration of the particular component of the network configuration (find the optimum route repeatedly for successively smaller models of the network, the model must be such as to enable simulations of changes to the network to be made, and subsequent calculation of the properties which the network would have in this changed form and any optimum route found may be added to a set of optimum routes if it is better according to certain criteria than routes already stored in the set, column 5, lines 15-21).
Claims 1-3, 17-19 are rejected under the same rationale.




Allowable Subject Matter
Claims 4-9, 13-16, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468